DETAILED ACTIO
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 7,283,272 to Johnson et al. describes a printing system in which a printer connected to a network prints documents transmitted as portions of email messages send to the printer from computer terminals on the network through a print server. The printing process is controls by settings stored within the printer and further by keywork-value pairs recorded in the subject lines of the email messages.  
U.S. Pat. 8,073,822 to Sell et al. discusses that email typically contain a message header, as well as a message body, which contains the actual message. This message body may contain files in usual formats, as well as further emails which, in turn, can contain files, contained as so-called file attachments.		

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 recite receiving an email including a header part and a body part, wherein a first file image represented by a first file is inserted in the body part and wherein 
in a case where the body part includes a text different from the first file image, first print data including the text, the first image file, and information included in the header part is to be supplied for printing; and
in the case where the body part does not include the text different from the first file image, second print data including the first image but not including the header information is to be supplied for printing.    
The prior art of record describes controlling how information included in the email message header, body and attachments is to be printed. The prior art further teaches that the email message body may contain one or more files. However, there is no discussion about printing files included in the email message body. 
More specifically, the features identified above, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 2-10 are allowed as dependent claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674